—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered March 5, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claims of prosecutorial misconduct have not been preserved for appellate review (see, CPL 470.05 [2]). The defendant either made general objections which failed to alert the court to the grounds for his protests, or he neglected to request any further ameliorative action when the court sustained his objections and, where appropriate, gave curative instructions to the jurors (see, People v Heide, 84 NY2d 943; People v Tevaha, 84 NY2d 879; People v Scotti, 220 AD2d 543). In any event, any misconduct was harmless in light of the overwhelming evidence of the defendant’s guilt, which included both eyewitness testimony and proof of incriminating statements made by the defendant following the shooting (see, People v Crimmins, 36 NY2d 230). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.